It gives me pleasure, at the outset, to extend to you the
congratulations of the delegation of Morocco on your
election to the Presidency of the forty-eighth session of the
General Assembly, and to express to you our best wishes for
success in the discharge of your important duties. I would
like to assure you of our full cooperation in ensuring the
success of our deliberations.
To the outgoing President, Mr. Stoyan Ganev, I should
like to express our appreciation for the wise manner in
which he conducted the work of our deliberations during the
past session. To our Secretary-General, Mr. Boutros
Boutros-Ghali, we would like to pay a special tribute for his
tireless efforts to uphold the principles of the United Nations
Charter, and to promote international peace and security in
the world’s current difficult circumstances.
I should also like to welcome to our midst the many
new Members who have joined our Organization in recent
months.
As we approach the end of fifth decade since the
establishment of our Organization, it is proper to evaluate its
successes in attaining the goals set by the Conference of San
Francisco in 1945, with a view to maintaining world peace
and security and ensuring development, prosperity and social
justice in a world free from the scourges of war, bigotry and
racism.
Our Organization was built on the ruins of a World
War. It was therefore natural that the effects of that war’s
aftermath left their imprint not only on the United Nations
Charter but also on the rules that govern its work as well as
on its structure.
The rivalry between the two blocs contributed to the
weakening of the effectiveness of the Organization in
addressing international issues. However, to do justice to
our Organization, one cannot but speak of its historic
achievements in liberating people from the yoke of
colonialism and foreign domination, its opening of its forums
to dialogue between all nations, promoting cooperation
between nations and peoples and its working for the
settlement of conflicts by peaceful means.
The end of the cold war, the collapse of what used to
be called the Eastern Bloc and the sudden disintegration of
the Soviet Union, were important and unexpected events of
historic proportions. They transformed the world situation
and altered its parameters. The result was a radical change
in international relations, a profound shift in the balance of
power and the emergence of underlying ethnic and national
extremist trends which were suppressed under the former
rule. Those have brought civil wars, unspeakable tragedies,
suffering and destruction to many countries.
While it has been difficult under such circumstances to
find quick solutions to the old problems of the world as
some would have hoped, new issues have arisen that have
monopolized the attention of the international community,
demonstrating the inadequacy of the means available to the
United Nations and the United Nations inability to keep pace
with the changes on the international scene.
20 General Assembly - Forty-eighth session
The often-sought intervention by the United Nations in
areas as diverse as the peaceful settlement of conflicts and
the organization and supervision of elections has resulted in
an increase in its volume of work and has justified the call
for the strengthening of the Organization and support for its
work. Consolidating the role of our Organization is of great
importance and enjoys the steady support of my country.
Positive, vital and commendable as it may be, the role
of the Organization remains, nevertheless, of limited impact
and effectiveness because the Organization’s Charter and
structure have not evolved sufficiently and because it lacks
the financial resources that would enable it to meet the
requirements of its international mandates in all their various
aspects.
Those transformations have given rise to new concepts,
notions and priorities, such as preventive diplomacy,
post-conflict peace-building, and brought to the fore such
issues as those of human rights and of intervention on
humanitarian grounds in the course of the ongoing global
debate on what is termed "the new world order" that is in
the making.
Moreover, the Summit meeting of the Security Council,
held in January 1992 in New York, was a testimony to a
common ambition to develop and regulate international
action in such a way as to make it capable of meeting the
requirements of the new situation in the world. As a current
member of the Security Council, Morocco - represented by
His Majesty King Hassan II - took part in that historic
meeting and did not fail to express the sensitivities and
concerns of the Muslim, Arab and African world, and
contribute fully in the formulation of the final declaration.
It is also in this context that the Secretary-General
presented his thoughts and recommendations about
peacemaking and peace-keeping in his report "Agenda for
Peace", which was favorably received by Member States.
We believe that those thoughts, concepts and activities are
a positive endeavour on the whole, but they contain certain
aspects which might prove to be dangerous and even
damaging. It is therefore imperative that those thoughts and
concepts be clarified, with a view to defining their goals
through an all-embracing dialogue between all States. This
would lead to a consensus genuinely reflecting the concerns
of all members of the international community.
It is also necessary, now, to supplement those thoughts
with views and reflections on how to correct the economic
situation which does injustice to the rights of the developing
world, whose economic interests have not been included in
the international agenda.
Nowadays, human rights issues are the subject of
heated debate. Morocco, which firmly believes in the
universal character and the comprehensive nature of those
rights, regards them as a basic pillar of governance, social
justice and civil liberties in any State. However, my country
is equally of the view that the concept of human rights
should be attuned to the values, cultures, traditions and the
differing levels of development of countries, without any
imposition of any particular concept of such rights. In other
words, the political dimension of human rights should not
prevail over the social and economic one, which covers the
basic needs of man including food, clothing, health care and
shelter.
Our constant interest in and tireless efforts towards
maintaining international peace and security and the settling
of conflicts by peaceful means will be futile so long as the
socioeconomic imbalance between the developed and
developing countries continues to increase daily. The
economic crises in the developing world have been greatly
aggravated: unemployment and economic stagnation have
been compounded by persisting problems in international
trade, by foreign debt and by falling prices for raw materials.
Morocco deplores the lack of genuine dialogue between the
North and the South, which has created a situation in which
sub-Saharan Africa claims less than 1 per cent of the world’s
income while the developed countries, with only 15 per cent
of the world’s population, control more than 80 per cent of
world income.
The discussions in international economic forums are
almost exclusively centered on topics of direct concern to
developed countries while the role of developing nations in
the management of the world economy continues to be
almost non-existent. In that respect, we regret that the
request made by the current chairman of the Non-Aligned
Movement to meet with the leaders of the G-7 last July in
Tokyo, to explain the consequences of the present
management of the world economy on the developing
countries, was turned down.
My country is convinced that unless the world economy
is collectively managed in a manner that would take into
account the interests of all countries without exception, it
would be futile to look forward to an era in which global
peace and security may prevail, and in which well-being and
prosperity may be attained by all peoples of the world.
Forty-eighth session - 27 September l993 21
While we concede that the advanced countries too face
a difficult economic situation, we maintain that they still
have the potential and the ability to lend a helping hand to
the developing world.
We also maintain that the time has come for the
developed countries to demonstrate true solidarity with the
developing countries by giving them access to the economic
decision-making process, and by helping them to develop
their economies and improve their social standards. To this
end, the developed countries could liberalize the world
economy, open their markets to the products of the Third
World, increase their investments in developing countries
alleviate the debt-burden of those countries and enhance the
effective transfer of technology to them.
By the same token, we believe it is necessary for world
economic relations to embark upon a new phase of genuine
partnership and shared responsibility, within the context of
economic interdependence.
Such a new approach would prove much more
beneficial to the countries of the North since deterioration of
the economic and social situation in the South would
inevitably have a negative impact on the security, stability
and development of the North.
While calling for a meaningful contribution by countries
of the North to development, the countries of the South
remain mindful of the need for self-dependence. Therefore
most countries of the South have made the necessary
adjustments, strengthened the structures of their economies
and enhanced cooperation among themselves, by using
available forums such as the Group of 77 and the Movement
of Non-Aligned Countries.
Morocco, which has always demonstrated its utmost
readiness to promote South/South cooperation, is still
committed to participate actively in these efforts, in
particular with the African countries. Our keen interest in
Africa stems naturally from solid bonds of common history,
goals and destiny which link us to that continent whose
concerns and ambitions we fully share.
The lack of stability that characterizes the international
economic situation led the African continent to a very
alarming crisis which has been exacerbated by the falling
prices of raw materials, a deterioration in the terms of trade,
the heavy foreign debt-burden and drought.
Despite the adoption by the forty-sixth session of the
General Assembly of a new agenda for the development of
Africa and the new reform programme adopted by the
majority of African countries in conformity with the
recommendations of the international financial institutions,
the situation in our continent remains critical and calls for an
exceptional effort to overcome this crisis.
In this context, Morocco spares no effort to assist many
African countries, for example, by writing off loans,
extending valuable assistance in the areas of health care and
education, and allocating more than 90 per cent of its
international cooperation budget to the assistance of African
countries.
Moreover, Morocco has endeavoured, in consultation
with other African countries bordering the Atlantic Ocean,
to set up, in collaboration with the United Nations and the
Food and Agriculture Organization of the United Nations
(FAO), a legal framework and relevant structures to create
multilateral cooperation in the field of fisheries in order to
safeguard the vital interests and national resources of these
countries.
The present is a crucial period of transition in the
history of international relations, which, while it is marked
by new and promising prospects of international cooperation,
is fraught with the danger of the many hotbeds of tension
which proliferate around the world and which give cause for
concern.
The Republic of Bosnia and Herzegovina is in the grip
of a devastating war that irks the world conscience. This
has been the result of the Serbian aggression against the
sovereignty, unity and territorial integrity of Bosnia and
Herzegovina. Bosnian Serbs especially have not hesitated to
perpetrate the crimes of genocide, ethnic cleansing, rape, and
the destruction of houses of worship and historical and
cultural monuments in furtherance of their shameful designs,
in violation of the principles and norms of international law.
It is regrettable that the many settlement plans and the
endless meetings have resulted in nothing other than
rewarding the Serbian aggressor and increasing pressure on
the Muslim majority of that country. Having been unjustly
deprived of the legitimate right to self-defence, the Bosnian
Government had to make successive unilateral concessions.
The Kingdom of Morocco cannot but strongly condemn
the Serbian aggression aimed at the dismemberment of the
Republic of Bosnia and Herzegovina, a Member State of the
Organization. It profoundly deplores the inertia of the
international community and the inability of the United
Nations to ensure proper compliance with and
implementation of the principles enshrined in the Charter
and in international law, those principles which have been
repeatedly recalled in resolutions, often adopted under
Chapter VII, by the Security Council.
Somalia has recently experienced a cruel and
destructive civil war which led to a dreadful famine that
decimated tens of thousands of its people. A multilateral
humanitarian rescue operation was launched with the aim of
promoting national reconciliation and restoring the rule of
law and the good functioning of government institutions.
Morocco was one of the first countries to show its
active solidarity with that sisterly African country in the
framework of a multilateral humanitarian mission. My
country sent an important military contingent to alleviate the
suffering of the Somali people. In this context, Morocco
volunteered to set up a complete military hospital in which
more than 100,000 patients have received treatment.
Unfortunately, we have recently seen the situation in
Somalia change as a result of deadly confrontations that
have claimed numerous lives. While deploring these tragic
developments and condemning these reprehensible acts, we
remain convinced that the solution to the Somali crisis
hinges on continued negotiation and dialogue between all the
parties, with the assistance of the United Nations, in order to
achieve a genuine national reconciliation that would ensure
peace, security and prosperity for our brethren in Somalia.
Angola remains in the grip of a destructive civil war
despite the peace agreement between the Government of
Angola and the National Union for the Total Independence
of Angola (UNITA), which agreement was supported by the
international community and the United Nations
Organization. Inspired by its solidarity with the Angolan
people, and determined to promote peace and security in this
part of Africa, the Kingdom of Morocco, on several
occasions has assisted the two parties in resolving
outstanding problems through dialogue and negotiation. As
a member of the Security Council, Morocco has voted in
favour of all resolutions on this issue in the hope that the
two parties would implement the Abidjan protocol, prepared
with the help of the United States of America, the Russian
Federation and Portugal, so that an end could be put to the
cycle of war and destruction, and thus allow Angola to usher
in an era of peace, security and stability.
In South Africa, the cycle of violence continues to
claim innocent victims. This must not slow down or side-
track the democratic process or the current efforts aimed at
transforming South Africa into a democratic, united and non-
racial State. It is a source of satisfaction that the process of
constitutional reform is proceeding despite the bloody acts
of provocation perpetrated by extremists from various sides.
Morocco, which has always encouraged dialogue
between the parties concerned, wants to express its
satisfaction at the establishment of a transitional Executive
Council. We are hopeful that the parties will continue the
dialogue and the process of reconciliation.
Moreover, Morocco supports the appeal of Mr. Nelson
Mandela, made before the Special Committee against
Apartheid on 24 September 1993, for the lifting of the
economic sanctions against South Africa. We are convinced
that such an action will result in alleviating the economic
burdens borne by the people of South Africa and will thus
contribute to resolving their internal and external problems
and give new momentum to the settlement process.
Two weeks ago, the Middle East entered a new era as
a result of the mutual recognition between the Palestine
Liberation Organization and Israel, and the signing of an
agreement allowing for a regime of self-rule, initially in the
Gaza Strip and Jericho.
Those two historic events have had a great impact on
the situation in the Middle East, as this is the first time that
the Palestinian and the Israeli sides have officially and
publicly expressed their willingness to coexist and to
recognize one another.
Despite the strong impact of those two events, Morocco
believes that the path to a genuine, comprehensive settlement
of the Arab-Israeli conflict is still long and that patience and
perseverance are required in order to circumvent the many
obstacles and difficulties that beset the process.
This first decisive step should be strengthened and
should be accompanied by a good measure of progress in the
other bilateral negotiations. A real solution in the Middle
East can be achieved only if the momentum for peace is
allowed to run its full course and reach its goal with the
consent of all the peoples of the region.
To shoulder these responsibilities at this crucial and
historical juncture, it is necessary to mobilize all efforts and
to bring together all people of goodwill in order to achieve
a just and comprehensive settlement that would be
acceptable to all parties. Such a settlement should restore to
the Palestinian people their rights, including their right to an
Forty-eighth session - 27 September l993 23
independent State on their soil with Jerusalem as its capital.
It should also ensure the withdrawal of Israel from the other
occupied Arab territories in Syria, Lebanon and Jordan, in
conformity with Security Council resolutions 242 (1967),
338 (1973) and 425 (1978).
Only then can the Middle East, afflicted by war,
violence and tragedies for more than half a century, enter
upon an era of peace, security, disarmament, stability and
cooperation between all the States of the region; this would
bring about development, welfare and prosperity.
In the Maghreb subregion, the Kingdom of Morocco
firmly believes in the principles that formed the foundation
of the Arab Maghreb Union; we adhere to the goals of the
Union. We are firmly convinced that the future of the
region and the prosperity of its peoples, linked as they are
by history, language, religion and a common destiny, depend
on the achievement of that unity.
The Arab Maghreb Union has recently encountered
some difficulties and obstacles. This, in our view, is only
natural. However, we are determined to overcome such
difficulties and to go forward in order to fulfil the ambition
of the Maghreb people to build an effective structure of
cooperation and solidarity for themselves.
In the area of relations with the rest of the international
community, Morocco and the other members of the Arab
Maghreb Union view with special importance their relations
with countries of the European Community on the one hand,
and with its member States on an individual or
Mediterranean basis on the other. The results achieved
within the framework of dialogue and cooperation among
countries bordering the Mediterranean are encouraging. We
hope therefore that the current difficulties, which have
prevented the resumption of that dialogue, will be overcome
soon in order to promote a balanced regional cooperation
between the northern and southern flanks of the Western
Mediterranean.
With regard to the so-called question of the Western
Sahara, the Settlement Plan is being implemented, and the
Secretary-General continues to bring all new developments
to the attention of the Security Council. The Kingdom of
Morocco, which has always cooperated with the Secretary-
General and striven to facilitate his mission, has given its
consent in principle to the compromise he proposed in the
interpretation and application of the criteria for voter
eligibility. We are confident that the Secretary-General will
not fail to inform the Security Council of Morocco’s sincere
and loyal cooperation and our constant readiness to
implement the provisions of resolution 809 (1993) in all its
aspects. It was in the same spirit of cooperation and
reconciliation that Morocco agreed to the Laayoune meeting
of last July where Sahrawis, in particular, from within the
territory and from the region of Tindouf, took part and
initiated a brotherly and positive dialogue.
A close examination of conditions prevailing in the
world as we stand on the threshold of the next century
would clearly show that the strivings of humanity in the
areas of world peace, justice and welfare fall short of the
hopes it set out to realize and that the challenges in the way
of meeting those goals are still difficult and numerous.
What is most needed now is a new code of conduct for
international relations, a code that would take into account
the concerns of all peoples and countries of the world,
restore balance to international dealings and bring the
principles of justice and partnership to the management
24 General Assembly - Forty-eighth session
of world affairs. We hold the view that the United Nations
is the most suitable forum for discussions on this issue and
for attaining our common goals.
